Case 2:19-cv-01444-GW-KS Document 49 Filed 09/10/19 Page 1 of 3 Page ID #:789




  1 QUINN EMANUEL URQUHART &                    Jordan R. Jaffe (Bar No. 254886)
    SULLIVAN, LLP                               jordanjaffe@quinnemanuel.com
  2
    James R. Asperger (Bar No. 83188)           50 California Street, 22nd Floor
  3 jamesasperger@quinnemanuel.com              San Francisco, CA 94111
    Yury Kapgan (Bar No. 218366)                Telephone: (415) 875-6600
  4
    yurykapgan@quinnemanuel.com                 Facsimile: (415) 875-6700
  5 Pushkal Mishra (Bar No. 298695)             BLACKBERRY CORPORATION
    pushkalmishra@quinnemanuel.com              Edward R. McGah, Jr (Bar No. 97719)
  6
    865 S. Figueroa St., 10th Floor             emcgah@blackberry.com
  7 Los Angeles, CA 90017                       Vice President, Deputy General
    Telephone: (213) 443-3000                   Counsel—Litigation
  8
    Facsimile: (213) 443-3100                   41 Ticknor Place
  9 Victoria F. Maroulis (Bar No. 202603)       Laguna Niguel, CA 92677
 10 victoriamaroulis@quinnemanuel.com           Telephone: (650) 581-4750
    555 Twin Dolphin Drive, 5th Floor
 11
    Redwood Shores, CA 94065
 12 Telephone: (650) 801-5000
    Facsimile: (650) 801-5100
 13
    Counsel for Plaintiff BlackBerry Limited
 14
 15
 16                        UNITED STATES DISTRICT COURT
 17                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 18
      BLACKBERRY LIMITED,                      Case No. 2:19-cv-01444-GW-KS
 19   a Canadian corporation,
 20                     Plaintiff,             BLACKBERRY LIMITED’S
                                               SUPPLEMENTAL MEMORANDUM
 21              v.                            REGARDING ’351 AND ’929
 22   TWITTER, INC.,                           PATENTS
      a Delaware corporation,
 23
                        Defendant.
 24
 25
 26
 27
 28
                                                      CASE NO. 2:19-CV-01444-GW-KS
                                BLACKBERRY LIMITED’S SUPPLEMENTAL MEMORANDUM
Case 2:19-cv-01444-GW-KS Document 49 Filed 09/10/19 Page 2 of 3 Page ID #:790




  1        On September 5, 2019, the Court deferred ruling on Twitter, Inc.’s “motion to
  2 dismiss related to the ’351 and ’929 Patents until a final ruling has been issued” in the
  3 related cases BlackBerry Limited v. Facebook, Inc. et al, Case No. 2:18-cv-01844-GW-
  4 (KSx) and BlackBerry Limited v. Snap Inc., Case No. 2:18-cv-02693-GW-(KSx)
  5 “regarding whether those patents are patent-eligible” and the parties have each briefed
  6 the Court “stating how a determination of § 101 patent-ineligibility of the same asserted
  7 patents in those other cases should impact Twitter’s motion in this case.” Court’s
  8 Tentative Ruling at 13, Docket No. 47. BlackBerry Limited respectfully submits that
  9 any “determination of § 101 patent-ineligibility of the same asserted patents in those
 10 other cases should” apply equally to Twitter’s motion in this case.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      CASE NO. 2:19-CV-01444-GW-KS
                                BLACKBERRY LIMITED’S SUPPLEMENTAL MEMORANDUM
Case 2:19-cv-01444-GW-KS Document 49 Filed 09/10/19 Page 3 of 3 Page ID #:791




  1 Dated: September 10, 2019        Respectfully Submitted,
  2                                  By /s/ James R. Asperger
  3                                     QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
  4                                     James R. Asperger (Bar No. 83188)
  5                                     jamesasperger@quinnemanuel.com
                                        Yury Kapgan (Bar No. 218366)
  6                                     yurykapgan@quinnemanuel.com
  7                                     Pushkal Mishra (Bar No. 298695)
                                        pushkalmishra@quinnemanuel.com
  8                                     865 S. Figueroa St., 10th Floor
  9                                     Los Angeles, CA 90017
                                        Telephone: (213) 443-3000
 10                                     Facsimile: (213) 443-3100
 11                                     Victoria F. Maroulis (Bar No. 202603)
 12                                     victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
 13                                     Redwood Shores, CA 94065
 14                                     Telephone: (650) 801-5000
                                        Facsimile: (650) 801-5100
 15
                                        Jordan R. Jaffe (Bar No. 254886)
 16                                     jordanjaffe@quinnemanuel.com
 17                                     50 California Street, 22nd Floor
                                        San Francisco, CA 94111
 18                                     Telephone: (415) 875-6600
 19                                     Facsimile: (415) 875-6700
                                        BLACKBERRY CORPORATION
 20
                                        Edward R. McGah, Jr (Bar No. 97719)
 21                                     emcgah@blackberry.com
 22                                     Vice President, Deputy General Counsel—
                                        Litigation
 23                                     41 Ticknor Place
 24                                     Laguna Niguel, CA 92677
                                        Telephone: (650) 581-4750
 25
                                        Counsel for Plaintiff BlackBerry Limited
 26
 27
 28
                                                   CASE NO. 2:19-CV-01444-GW-KS
                             BLACKBERRY LIMITED’S SUPPLEMENTAL MEMORANDUM
